Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 8 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keiko Takagi on 09/30/2021.
The application has been amended as follows: 
Claim 21 is now cancelled. 
Claim 8 is amended as follows: 
An exhaust gas purification catalyst comprising a substrate and a catalyst coating layer formed on the substrate, wherein: 
the catalyst coating layer comprises catalyst particles, the catalyst coating layer having an upstream region extending by 40 to 60% of the entire length of the substrate from an upstream end of the catalyst in an exhaust gas flow direction and a downstream region corresponding to the remainder portion of the catalyst coating layer, the composition of the catalyst particle of the upstream region being different from that of the downstream region; 
in the downstream region of the catalyst coating layer, 
an average thickness of the coating layer is in a range from 25 μm to 160 μm, 
a porosity measured by a weight-in-water method is in a range from 50 to 80% by volume, and 
high-aspect-ratio pores having an aspect ratio of 5 or more account for 0.5 to 50% by volume of the whole volume of voids, and 
the high-aspect-ratio pores each have an equivalent circle diameter of from 2 μm to 50 μm in a cross-sectional image of a catalyst coating layer cross section perpendicular to an exhaust gas flow direction; 
wherein the downstream region and the upstream region do not overlap with each other.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the context of the claimed substrate, the closest prior art of record, Grubert et al. (US 2012/0288427) does not anticipate or render the claimed invention obvious because it requires the first and second coats to overlap whereas the claimed invention requires them to not overlap. See, e.g., Grubert at ¶0035 (“… provided … the first and second coating overlap in length by at least 20% of the substrate axial length.”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAYTHAM SOLIMAN/Primary Examiner, Art Unit 1736